IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,636


EX PARTE HILLIARD EUGENE FIELDS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-9700917-PT IN THE 283RD DISTRICT COURT

FROM DALLAS COUNTY



 Per curiam.
 
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty and was convicted
of sexual assault of a child and sentenced to five years' imprisonment.  He did not appeal her
conviction.
	After Applicant's previous application was decided by this Court, new affidavits were
presented to the trial court.
	The trial court has determined that these new affidavits establish by clear and convincing
evidence that a jury would acquit him of the offense charged.  The State and the trial court both
recommend granting relief.  Applicant is entitled to relief. 
	Relief is granted.  The judgment in Cause No. F-9700917-PT in the 283rd Judicial District
Court of Dallas County is set aside, and Applicant is remanded to the Dallas County Sheriff to
answer the charge against him.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: September 14, 2011
Do Not Publish